Citation Nr: 1008857	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.  The Veteran also had reserve service from 
December 1984 to August 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2007 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss.  In 
October 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2008.

In May 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In January 2010, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  

The Veteran has submitted additional evidence after the last 
adjudication of this claim by the RO.  In January 2010, he 
submitted a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran has alleged experiencing significant 
noise exposure during his active duty service, there is no 
evidence of hearing loss for several years after service, and 
the only probative opinion to address the question of whether 
there exists a nexus between alleged in-service noise 
exposure and the Veteran's hearing loss is adverse to the 
claim.

3.  Bilateral hearing loss was shown prior to the Veteran's 
reserve service, and there is no evidence or allegation of 
any aggravation of bilateral hearing loss during a period of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA)


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The June 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the December 2006 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
December 2008 VA examination.  Also of record and considered 
in connection with the appeal are the transcripts of the 
Veteran's DRO and Board hearings, along with various written 
statements provided by the Veteran, and by his representative 
and friend, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection in light of the 
above, to include assertions advanced by and on the Veteran's 
behalf, the Board finds that service connection must be 
denied.  

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure from 
airplanes, as his office was located near a runway.  He also 
reports exposure to machine noise while inspecting food 
processing plants and exposure to noise from dogs in a 
kennel.  In a 2008 letter, a friend of the Veteran-who 
worked as a civilian employee on the base the Veteran was 
stationed at during the same time period-reported that the 
Veteran's work location was nearly on the flight line where 
there was much noise.

Service treatment records show a slight decrease in hearing 
acuity between enlistment and separation, at some 
frequencies; at other frequencies there was an improvement in 
hearing acuity.  In any event, hearing at separation was 
still within normal limits.  In fact, at separation, pure 
tone thresholds were as follows: 



HERTZ




500
1000
2000
3000
4000
RIGHT
-5
0
-10
-10
-10
LEFT
0
0
-10
0
10

No hearing loss disability is shown during service.  The 
service treatment records reflect no reports of complaints of 
diminished hearing.  At separation, the Veteran denied 
hearing loss. 

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Veteran submitted the results of hearing tests performed 
by his employer between 1982 and 2001.  These results 
indicate hearing loss to an extent recognized as a disability 
for VA purposes as early as 1982 for the left ear and 1987 
for the right ear.  Hearing loss disability is shown in each 
ear at the Veteran's enlistment examination for the Coast 
Guard Reserve in August 1984.  

In April 1988, a private audiologist noted mild to moderate 
high frequency sensorineural hearing loss bilaterally, worse 
in the left ear.  The Veteran reported a history of hearing 
problem, at least since 1982.  The audiologist noted a 
history of occupational noise exposure from working at Bath 
Iron Works for 6 years, from construction work for 10 years, 
from driving tractor trailer trucks for several years, and 
from serving in the Air Force for 4 years.     

During his May 2008 DRO hearing, the Veteran testified that 
he drove truck for 2 years and had a quiet truck.  He also 
stated that he ran a construction business from a desk and 
only did manual construction work part time, with protection.  
Finally, he indicated that at Bath Iron Works he was a 
structural designer and spent much of his time in a drawing 
room.  
 
On December 2008 VA audiometric testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
45
50
65
LEFT
5
10
30
55
85
  
The audiologist noted that the Veteran reported noise 
exposure from aircraft while working next to and on the 
flight line.  The Veteran also reported post-service noise 
exposure while doing construction work periodically, and 
while working at Bath Iron Works and periodically being 
around noise; all wearing hearing protection.  
Recreationally, the Veteran stated that he had done some 
hunting without wearing any hearing protection.  He also 
stated he had done target shooting and used chain saws, 
reportedly wearing hearing protection, as well as some 
carpentry and motorcycle riding with hearing protection.  The 
audiologist also noted that hearing tests during service were 
within normal limits and that hearing loss was not shown 
until 1982 (this hearing test provided by the Veteran's 
employer does not show hearing loss disability for VA 
purposes in the right ear, but does, according to the 
audiologist, show some hearing loss).  The audiologist opined 
that it is less likely as not that the Veteran's hearing loss 
is related to his military service from 1962 through 1966.  
He explained that the Veteran's hearing did not appear to 
have been affected at the time of separation from service, 
and that after separation the Veteran appeared to have been 
around significant noise exposure, both occupationally and 
recreationally.    

The above-cited evidence reflects that the Veteran currently 
has bilateral hearing loss to an extent recognized as a 
disability, pursuant to 38 C.F.R. § 3.385.  However, a nexus 
between the current hearing loss disability and service is 
not established.  

Even if the Board was to accept, as credible, the Veteran's 
assertions of significant in-service noise exposure, the 
Veteran also had some post-service noise exposure-albeit 
mostly with hearing protection.  Moreover, the fact remains 
that post service, there were no documented complaints of 
hearing loss for many years after active military service.  
The Veteran denied hearing loss at separation, and during his 
Board hearing he testified that he did not know he had 
hearing loss until he was 38 years old (approximately 1982).  

Thus, the evidence does not credibly establish hearing loss 
in service or for many years thereafter.  The Board points 
out that the passage of many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection for the disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent opinion on the question of nexus 
between hearing loss disability and service-that provided in 
December 2008, as noted above-is adverse to the claim, and 
the Veteran  has not identified, presented, or even alluded 
to the existence of contrary competent opinion that, in fact, 
supports the claim.  The Veteran has submitted articles 
related to hearing loss and tinnitus.  These articles do not 
specifically address any relationship between this Veteran's 
current hearing loss and service, and thus, do not, alone, 
supporting a finding of service connection in this case..  

The Veteran has indicated that tinnitus is often caused by 
hearing loss and that as he is already service connected for 
tinnitus, he should also be granted service connection for 
hearing loss.  In this regard, the Board notes that the 
opinion upon which the grant of service connection for 
tinnitus was based actually indicates that the Veteran's 
hearing loss and tinnitus are not related to service.  In 
December 2008, the examiner stated that the Veteran's 
tinnitus was "related to his hearing loss, which is at least 
as likely as not related to factors, including noise outside 
of his active military service and his Coast Guard Reserve 
service."  Earlier in the report, the examiner opined that 
hearing loss was less likely as not related to the Veteran's 
service.  In other words, the examiner's opinion was that 
tinnitus was related to hearing loss and hearing loss was not 
related to service.  Thus, tinnitus was not related to 
service.  As the issue in this case is not the grant of 
service connection for tinnitus, further discussion of this 
matter is not necessary.

As regards any direct assertions by the Veteran that there 
exists a medical relationship between current hearing loss 
disability and service, the Board notes that such assertions 
provide no basis for allowance of the claim.  As indicated 
above, the matter upon which the claim turns is a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without appropriate 
training and expertise, he simply is not competent to render 
a probative (persuasive) opinion on such a matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

As a final point, the Board observes that, with respect to 
the Veteran's Coast Guard Reserve service, the applicable 
laws and regulations permit service connection only for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. 
§ 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2009).

In this case, the Veteran's hearing loss disability pre-dated 
his entry into the Coast Guard Reserve, as evidenced by, 
among other reports, his August 1984 enlistment examination 
report, which reflected hearing loss disability in each ear.  
The Veteran has not contended and no evidence suggests that 
any aggravation occurred during any period of INACDUTRA or 
ACDUTRA performed by the Veteran.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for bilateral hearing loss must 
be denied.  In reaching the conclusion to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


